DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-11, 14, 16-17, 19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-11, 14, 16-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Mori et al. (US2006/0115157) and Vemury (US2017/0032485).
To claim 1, Ho teach a digital image processing system (Figs. 1, 11), comprising: 
a computer processor (paragraph 0033) configured to rank and order digital images, and a display device (paragraph 0030) configured to display the digital images according to said rank and order (paragraph 0046, selected templates can indicate how to sequence or otherwise place the images in the summary, e.g., a particular order, emphasizing or weighting some images before others, etc.; paragraph 0078, template can select, based on tracked scores, images or image combinations and determine the order of these images in the visualization; paragraphs 0093-0101), wherein the computer processor ranks and orders the digital images by: 
receiving a designation of a digital image collection from a user, wherein the digital image collection comprises digital images (202-206 of Fig. 2, paragraphs 0038-0039, user can provide, select, or designate one or more of the images in the set to obtain for processing); 
detecting each face of each individual depicted in the digital images by locating and measuring facial feature points of each face within the digital images (paragraphs 0055-0057); 
determining when all faces depicted in the digital images have been detected; separating the digital images into groups by subject individuals based on the detected faces of each individual in the digital images (208 of Fig. 2, 312 of Fig. 3, paragraphs 0058, 0082, the images in the set can be clustered based on detected face similarity, allowing detected faces that are likely to depict the same person to be clustered together); 
comparing the facial feature points to reference facial feature points for each individual depicted in the digital images and assigning an expression to each individual in each of the digital images based on said comparison, wherein comparing the facial feature points to reference facial feature points comprises calculating emotional expression scores across a plurality of emotional state vectors by comparing the facial feature points to a reference facial expression facial feature point look up table (310 of Fig. 3, paragraph 0057, assigning an emotional strength score based on an estimate of emotional strength of the detected emotion derived from directly measuring detected facial features and comparison measurements to predetermined indications of strength of emotions. For example, a measured distance or angle between upturned endpoints of a mouth feature and the middle section can be compared to a predetermined stored lookup table that assigns a strength score based on a variety of such distances or angles); 
re-sequencing (paragraph 0062, templates selection by user may be changed, which means re-sequencing inherent) the groups of digital images grouped by subject individuals (paragraph 0082, same person clustering before template is applied, which makes re-sequencing may be by subject individual), wherein re-sequencing arranges the digital images in each group based on the expression assigned to the subject individual for each group along an emotional state vector; and presenting the re-sequenced groups of digital images to a user via the display device (paragraph 0098, emotion template and/or emotion change template was used to select the images for the visualization, the selected images are placed in the visualization in an order based on available placement instructions for the emotion template, wherein said order may be an order or emotional state vector of angry faces, sad faces, and happy faces).
But, Ho do not expressly disclose normalizing the measured facial feature points for each face of each individual depicted in the digital images;	and wherein the reference facial feature points are stored in a facial feature point look up table for each individual; 	presenting to the user digital images with unrecognized expressions to receive feedback on emotional states of the digital images with unrecognized expressions from the user; 	categorizing recorded feature point measurements from the digital images with unrecognized expressions with the feedback provided by the user to improve future emotional expression score calculations.
	Vemury teach an idnetificaiton verification system that maps facial features including relationships between features in order to develop a biometric signature of the individual's face (paragraphs 0128, 0204), wherein the reference facial feature points are stored in a facial feature point look up table for each individual (paragraphs 0050, 0102, 0111, 0222), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Mori into the system of Ho, in order to further implementation of facial recognition and individual identification based on a reference database/lookup table.
	Mori teach an image processing system normalizing the measured facial feature points (paragraphs 0014, 0018, 0208, 0307, 0391, 0475-0476, 0492-0495, 0500) for each face of each individual depicted in the digital images (paragraphs 0014, 0342, facial recognition and expression recognition to persons in an input image), wherein presenting to the user digital images with unrecognized expressions to receive feedback on emotional states of the digital images with unrecognized expressions from the user (obvious as part of machine learning process in training phase of expression recognition from image input, which is well-known in the art for incorporation, so that machine can correlate measured facial features to an expression defined by user, hence Official Notice is taken; furthermore, paragraphs 0342-0343, the user can set "specific person" and "specific expression" via a predetermined operation unit as needed. Hence, when the user sets them as needed, codes indicating them are changed accordingly); categorizing recorded feature point measurements from the digital images with unrecognized expressions with the feedback provided by the user to improve future emotional expression score calculations (paragraphs 444-446, receiving one or more candidates indicating an expressions of a face in the input images, wherein the user may select one or more expressions using the keyboard or mouse on a GUI which is displayed on, e.g., the display screen of the display device and is used to select a plurality of expressions, such that the selected results are output to the feature amount calculation unit and feature amount change amount calculation unit as codes/numbers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Mori into the system of Ho and Vemury, in order to further implementation of facial recognition and expression analysis.






To claim 2, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the display device is configured to display digital images in a static, dynamic, or navigable manner, in a linear, sequential, 2D, or 3D format (images are 2D or 3D) (paragraphs 0007, 0021-0022). 

To claim 3, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to plot the subject individual's emotional expressions over time for each of the groups of digital images (Fig. 10, paragraphs 0046, 0050).

To claim 5, Ho, Vemury and Mori teach claim 1.
Ho teach further comprising a user selection interface and wherein the display device is incorporated as a graphic overlay, chatbot, API, or website application on a phone, tablet or retail kiosk photo (Fig. 11, paragraph 0126). 

To claim 6, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to augment re-sequencing the groups of digital images is further based on a human operator visually perceivable facial expression determination process (paragraphs 0076, 0079). 

To claim 7, Ho, Vemury and Mori teach claim 1.
Ho teach wherein measuring facial feature points comprises measuring positons, orientations, and shapes of at least one selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0055-0057, 0083). 

To claim 10, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the re-sequenced groups of digital images are presented according to a presentation format selected from the group consisting of: random, sequential, chronological, a single axis presentation, dual axis presentation, or multiple axis presentation (paragraphs 0107, 0117; the emotion template instructions cause an equal number of happy face images to be placed at the beginning of the visualization and at the end of the visualization, with images having other emotions placed in a random order between those groups of happy face images in the visualization sequence).

To claim 11, Ho, Vemury and Mori teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images comprises presenting textual terms or icons reflecting general emotional selection option categories (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, also admitted by applicant as prior art). 

To claim 14, Ho, Vemury and Mori teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images includes presenting on the display device a "more like this" option (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, as applicant admitted prior art). 

To claim 16, Ho, Vemury and Mori teach claim 1.
Ho teach wherein detecting each face of each individual depicted in the digital images comprises using a processing technique selected from the group consisting of: face detection, feature extraction, and face recognition (paragraphs 0055-0056, face detection and feature extraction are inherent to facial recognition). 

To claim 17, Ho, Vemury and Mori teach claim 16.
Ho teach wherein the feature extraction technique selected from the group consisting of: multilayer perceptron (MLP), radial basis function network (RBFN), support vector machine (SVM), and rule based classifiers to classify visually perceivable facial expressions (paragraphs 0117, 0143, 0147-0148, 0159, 0175, 0185, 0267, 0298-0299, 0306, 0314, SVM classifier).

To claim 19, Ho, Vemury and Mori teach claim 10.
Ho teach further comprising a graphic user interface configured to receive a user selection of a presentation format (paragraphs 0089-0092). 

To claim 22, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to use visually perceivable facial expressions to trigger an image capture device or to tag an image in real time (paragraphs 0059, 0127). 

To claim 23, Ho, Vemury and Mori teach claim 7. 
Ho teach wherein the computer processor is further configured to selectively change a visually perceivable facial expression by digitally modifying one or more of the positions, orientations, or shapes of a feature selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0019, 021, 0079, 0085-0087, 0122, also admitted by applicant as prior art).

To claim 24, Ho, Vemury and Mori teach claim 1.
Ho teach wherein the computer processor is further configured to replicate selected facial images and selectively change a visually perceivable facial expression to fill in gaps in expressions types or to enhance emotional granularity (replication with selective change is well-known image process techniques, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for expand emotion categories, as applicant admitted prior art).





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Vemury (US2017/0032485), Mori et al. (US2006/0115157) and Grundmann et al. (US10191920).
To claim 21, Ho, Vemury and Mori teach claim 1.
But, Ho, Vemury and Mori do not expressly disclose wherein the computer processor is configured to modify the digital images for use as emoticons, emoji, or avatars.
	 Grundmann teach modifying the digital images for use as emoticons, emoji, or avatars (abstract, Fig. 4 and related disclosure), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Ho, Vemury and Mori, in order to provide user further processing feature.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 4, 2022